Exhibit 10(v) Execution Version AMENDED AND RESTATED SECOND LIEN PLEDGE AGREEMENT THIS AMENDED AND RESTATED SECOND LIEN PLEDGE AGREEMENT , dated as of September 8, 2016 (as restated, amended, modified or supplemented from time to time, this “ Agreement ”), is given by K. HOVNANIAN ENTERPRISES, INC. , a California corporation (the “ Issuer ”), HOVNANIAN ENTERPRISES, INC. , a Delaware corporation (“ Hovnanian ”), each of the undersigned parties listed on SCHEDULE A hereto AND EACH OF THE OTHER PERSONS AND ENTITIES THAT BECOME BOUND HEREBY FROM TIME TO TIME BY JOINDER, ASSUMPTION OR OTHERWISE (together with the Issuer and Hovnanian, each a “ Pledgor ” and collectively the “ Pledgors ”), as a Pledgor of the equity interests in the Companies (as defined herein), as more fully set forth herein, to WILMINGTON TRUST , NATIONAL ASSOCIATION , in its capacity as Joint Collateral Agent (as defined below), for the benefit of itself, the Trustees (as defined below), the Notes Collateral Agents (as defined below) and the Noteholders (as defined below) (the “ Collateral Agent ”). WHEREAS, the Issuer, Hovnanian, and each of the other guarantors party thereto entered into the Indenture dated as of October 2, 2012 (as amended, supplemented, amended and restated or otherwise modified from time to time, the “ 9.125% Indenture ”) with Wilmington Trust, National Association, as trustee (in such capacity, the “ 9.125% Trustee ”) and as collateral agent (in such capacity, the “ 9.125% Collateral Agent ”), pursuant to which the Issuer has issued, and may from time to time issue, 9.125% Senior Secured Second Lien Notes due 2020 (collectively, the “ 9.125% Notes ”) upon the terms and subject to the conditions set forth therein; WHEREAS, in connection with the 9.125% Indenture, the Pledgors entered into the Second Lien Pledge Agreement, dated as of October 2, 2012 (as heretofore amended, supplemented, amended and restated or otherwise modified from time to time, the “ Existing Pledge Agreement ”), in favor of the 9.125% Collateral Agent, for the benefit of itself, the 9.125% Trustee and the 9.125% Noteholders (as defined below); WHEREAS, the Issuer, Hovnanian and each of the other guarantors party thereto entered into the Indenture dated as of September 8, 2016 (as amended, supplemented, amended and restated or otherwise modified from time to time, the “ 10.000% Indenture ” and together with the 9.125% Indenture, the “ Indentures ”) with Wilmington Trust, National Association, as trustee (in such capacity, the “ 10.000% Trustee ” and together with the 9.125% Trustee, the “ Trustees ”) and collateral agent (in such capacity, the “ 10.000% Collateral Agent ” and together with the 9.125% Collateral Agent, the “ Notes Collateral Agents ”), pursuant to which the Issuer has issued, and may from time to time issue, its 10.000% Senior Secured Second Lien Notes due 2018 (collectively, the “ 10.000% Notes ” and together with the 9.125% Notes, the “ Secured Notes ”) upon the terms and subject to the conditions set forth therein; WHEREAS, in connection with the 10.000% Indenture, the Issuer, Hovnanian, each of the other Pledgors, the 9.125% Collateral Agent and the 10.000% Collateral Agent entered into the Second Lien Collateral Agency Agreement, dated as of September 8, 2016 (as amended, supplemented, amended and restated or otherwise modified from time to time, the “ Second Lien Collateral Agency Agreement ”), pursuant to which the Issuer and the 10.000% Collateral Agent appointed the 9.125% Collateral Agent to act as collateral agent on behalf of the 10.000% Secured Parties, in addition to acting as collateral agent on behalf of the 9.125% Secured Parties, pursuant to this Agreement and the other Security Documents (the 9.125% Collateral Agent, in such capacity as collateral agent for the Secured Parties, the “ Joint Collateral Agent ”) and the 9.125% Collateral Agent accepted such appointment; WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto entered into the Credit Agreement, dated as of July 29, 2016, as amended, supplemented, amended and restated or otherwise modified from time to time, with Wilmington Trust, National Association, in its capacity as administrative agent acting as collateral agent (in such capacity, the “ Senior Credit Agreement Administrative Agent ”) and the lenders party thereto; WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto entered into the Indenture, dated as of October 2, 2012, with Wilmington Trust, National Association, as trustee (in such capacity, the “ Senior Notes Trustee ”) and as collateral agent (in such capacity, the “ Senior Notes Collateral Agent ”), pursuant to which the Issuer has issued, and may from time to time issue, its 7.25% Senior Secured First Lien Notes due 2020 upon the terms and subject to the conditions set forth therein; WHEREAS, the Issuer, Hovnanian, the Grantors party thereto, the Senior Notes Trustee, the Senior Notes Collateral Agent, the Senior Credit Agreement Administrative Agent, the 9.125% Trustee, the 9.125% Collateral Agent, the 10.000% Trustee, the 10.000% Collateral Agent, the Joint Collateral Agent and the Mortgage Tax Collateral Agent have entered into the Amended and Restated Intercreditor Agreement dated as of September 8, 2016 (as amended, supplemented, amended or restated or otherwise modified from time to time, the “ Intercreditor Agreement ”); WHEREAS, the Secured Notes constitute Second-Lien Indebtedness under the Intercreditor Agreement; WHEREAS, in connection with the Indentures, the Pledgors are required to execute and deliver this Agreement to secure their obligations with respect to the Indentures and the Secured Notes; and WHEREAS, each Pledgor owns the outstanding capital stock, shares, securities, member interests, partnership interests and other ownership interests of the Companies. NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby agree to amend and restate the Existing Pledge Agreement in its entirety as follows: 1. Defined Terms . (a)
